Exhibit (b) CERTIFICATION I, Jonathan Gans, Chief Executive Officer and President of Ironwood Institutional Multi-Strategy Fund LLC (the "Fund"), certify that: 1. The Form N-CSR of the Fund (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. Date: July 11, 2011 /s/ Jonathan Gans Jonathan Gans, Chief Executive Officer and President (principal executive officer) CERTIFICATION I, Neil Zelinski, Treasurer of Ironwood Institutional Multi-Strategy Fund LLC (the "Fund"), certify that: 1. The Form N-CSR of the Fund (the "Report") fully complies with the requiremcnts of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. Date: July 11, 2011 /s/ Neil Zelinski, Treasurer Neil Zelinski, Treasurer (principal executive officer)
